Exhibit 99.1 DESCARTES ANNOUNCES ELECTION OF DIRECTORS WATERLOO, Ontario — May 29, 2015 — Descartes Systems Group announced that the nominees listed in its Management Information Circular dated April 28, 2015 were elected as directors of Descartes. Detailed results of the vote for the election of directors held on Thursday, May 28, 2015 in Cambridge, Ontario at Descartes’ Annual Meeting of Shareholders are as follows. Election of Directors On a vote by ballot, each of the following 8 nominees proposed by management was elected as a director of Descartes: Director Nominee Number of Votes FOR Number of Votes WITHHELD Percentage of Total Votes FOR David Anderson 99.73% David Beatson 98.29% Deborah Close 99.98% Eric Demirian 97.09% Christopher Hewat 74.16% Jane O’Hagan 99.80% Edward Ryan 99.99% John Walker 99.12% About Descartes Descartes (Nasdaq:DSGX) (TSX:DSG) is the global leader in providing on-demand, software-as-a-service solutions focused on improving the productivity, performance and security of logistics-intensive businesses. Descartes has over 220,000 connected parties using its cloud-based services. Customers use our modular, software-as-a-service solutions to route, schedule, track and measure delivery resources; plan, allocate and execute shipments; rate, audit and pay transportation invoices; access global trade data; file customs and security documents for imports and exports; and complete numerous other logistics processes by participating in the world's largest, collaborative multimodal logistics community. Our headquarters are in Waterloo, Ontario, Canada and we have offices and partners around the world. Learn more at www.descartes.com. # # # Descartes Investor Contact: Laurie McCauley (519) 746-6114 x202358 investor@descartes.com
